     Case 3:19-cv-00330-MMD-CLB Document 49 Filed 03/08/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     FLAVIO MORENO,                                    Case No. 3:19-cv-00330-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      KIM ADAMSON, et al.,
9
                                      Defendants.
10

11          Pro se Plaintiff Flavio Moreno brings this action under 42 U.S.C. § 1983. Before
12   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13   States Magistrate Judge Carla L. Baldwin (ECF No. 45), recommending the Court deny
14   Plaintiff’s motion for preliminary injunction (ECF No. 21 (“Injunction Motion”)). Plaintiff had
15   until February 26, 2021 to file an objection. To date, no objection to the R&R has been
16   filed. For this reason, and as explained below, the Court adopts the R&R, and will deny
17   the Injunction Motion.
18          The Court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20   fails to object to a magistrate judge’s recommendation, the Court is not required to
21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24   recommendations is required if, but only if, one or both parties file objections to the
25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
26   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
27   clear error on the face of the record in order to accept the recommendation.”).
28   ///
     Case 3:19-cv-00330-MMD-CLB Document 49 Filed 03/08/21 Page 2 of 2




1          Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends denying

3    the Injunction Motion because: (1) Plaintiff has not shown he will suffer irreparable harm

4    if he does not immediately receive Direct Acting Antiviral (“DAA”) drugs because he only

5    provided out of date treatment notes in support of the Injunction Motion that showed he

6    was receiving some treatment for his Hepatitis C; (2) his request is moot because he is

7    in line to receive DAA treatment under an updated policy; and (3) a consent decree that

8    the Nevada Department of Corrections entered into will additionally ensure Plaintiff will

9    receive DAA treatment. (ECF No. 45 at 5-6.) The Court agrees with Judge Baldwin.

10   Having reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

11         It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

12   No. 45) is accepted and adopted in full.

13         It is further ordered that Plaintiff’s motion for preliminary injunction (ECF No. 21) is

14   denied.

15         DATED THIS 8th Day of March 2021.

16

17

18                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25
26

27

28
                                                  2
